Order entered August 30, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00427-CR

                         INOCENTE GARCIA CASTRO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F17-76601-L

                                            ORDER
       Before the Court is appellant’s August 27, 2019 second motion to extend the time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

September 30, 2019. If appellant’s brief is not filed by September 30, 2019, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE